DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 13 April 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because there is a lack of descriptive text legends for Figures 2-6 [see 37 CFR 1.83, CFR 1.84 [5(O)], MPEP § 608.02(e)].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmitting unit configured to transmit” and “a receiving unit configured to receive” in claim 21 and “a receiving unit configured to receive” and “a transmitting unit configured to transmit” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (figures 8-10 and ¶¶137-259) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments, see page 11, filed 1 June 2022, in view of the amendment with respect to claim 25 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 1 June 2022, in view of the amendments with respect to claims 1, 21-22, 27-31, and 36-39 have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn. 
Applicant's arguments filed 1 June 2022 regarding the objection to the drawings and the 112(f) claim interpretation have been fully considered but they are not persuasive.
Regarding Figures 2-6, the applicant argued, “…the specification has been amended by way of this reply to add descriptive text legends…for Figures 2-6…” on page 11.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
Figures 2-6 are objected to for lacking descriptive text legends, not the description. Figures 2-6 illustrate communication between eNB and UE via arrows notated with “A,” “B,” and “C” and numbered boxes. However, the arrows notated with “A,” “B,” and “C” and numbered boxes do not provide meaningful deception of the communication between eNB and UE. It is requested that text legends be added to the figures providing at least minimal description to the arrows, letters A-C, and/or numbers 301-303/401-404/501-504/601-605. Such text legends would provide great benefit to the public and/or persons having ordinary skill in the art.
Regarding claims 21-22, 27-28, and 36, the applicant argued, “…the limitations ‘transmitting unit’ and ‘receiving unit’…can be hardware (transceiver device) performing communication…the ‘transmitting unit’ and ‘receiving unit’ including hardware structure should not be interpreted under …112(f)…” on pages 11-12.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
The applicant has argued that the transmitting and receiving units can be hardware such as a transceiver device and cited ¶257 of the applicant’s specification. Indeed, a transceiver device, transceiver, transmitter, and receiver are all hardware. However, in the claims “transmitting unit” and “receiving unit” are not modified by sufficient structure to rebut the presumption that the claim limitations should be interpreted under 112(f).
Applicant’s arguments with respect to the prior art rejections claim(s) 1, 21-22, 27-31, and 36-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 21-22, 27-29, and 36-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. US 2018/0123765 A1 (hereinafter referred to as “Cao”).
As to claims 1 and 21, Cao teaches a terminal (¶¶31, 40, 44, 100, and 203; figures 1-3, 8, and 18: UE) comprising:
a transmitting unit configured to transmit (¶42; figure 2: transmitter transmits) access information of the terminal, wherein the access information includes a preamble code and uplink data control information (¶¶45-47, 100, and 203; figures 3, 8, and 18: transmit MA signature consisting of a preamble and UE ID);
a receiving unit configured to receive  (¶42; figure 2: receiver receives) response information of a base station to the access information, in response to the base station correctly decoding the preamble code and the uplink data control information respectively, wherein the response information includes acknowledgement information of the base station to the access information (¶¶45-47, 100, and 203; figures 3, 8, and 18: receive acknowledgment information/UL grant in response to base station correctly decoding the UE ID and the preamble/MA signature),
wherein the transmitting unit (¶42; figure 2: transmitter transmits) is further configured to transmit service information after the receiving unit receives the response information to the access information, wherein the service information includes data information (¶¶46, 100, and 203; figures 3, 8, and 18: transmit uplink data transmission in response to receiving the acknowledgment information/UL grant).
As to claim 22, Cao teaches base station (¶¶31, 40, 44, 100, and 203; figures 1-3, 8, and 18: UE) comprising:
a receiving unit configured to receive (¶40; figure 2: receiver receives) access information of a terminal, wherein the access information includes a preamble code and uplink data control information (¶¶45-47, 100, and 203; figures 3, 8, and 18: receive MA signature consisting of a preamble and UE ID);
a processor configured to decode (¶40; figure 2: module/decoder decodes) the preamble code and the uplink data control information respectively (¶¶46, 100, and 203; figures 3, 8, and 18: decode the preamble/MA signature and the UE ID); and
a transmitting unit configured to transmit (¶40; figure 2: transmitter transmits) response information if the processor decodes the preamble code and the uplink data control information correctly, wherein the response information includes acknowledgement information of the base station to the access information (¶¶45-47, 100, and 203; figures 3, 8, and 18: transmit acknowledgment information/UL grant in response to base station correctly decoding the UE ID and the preamble/MA signature),
wherein the receiving unit is further configured to receive (¶40; figure 2: receiver receives) service information after the transmitting unit transmits the response information, wherein the service information includes data information (¶¶46, 100, and 203; figures 3, 8, and 18: receive uplink data transmission in response to receiving the acknowledgment information/UL grant).
As to claim 27, Cao teaches the terminal of claim 21, further comprising a processor configured to determine a periodic information-receiving window, the receiving unit further configured to receive the response information of the base station to the access information in a first information-receiving window after transmitting the access information of the terminal (¶¶40-42, 91-93, 100, and 203; figures 2, 7-8, and 18).
As to claim 28, Cao teaches the terminal of claim 21, wherein the receiving unit is configured to determine radio resources carrying the response information based on at least one of identification information of the terminal and information on radio resources for transmitting uplink data control information, and to receive the response information of the base station to the access information on the radio resources (¶¶40-42, 91-93, 100, and 203; figures 2, 7-8, and 18).
As to claim 29, Cao teaches the terminal of claim 21, wherein the access information further includes first scheduling information for the service information,
the first scheduling information includes at least one of modulation and coding information for the service information, information on the number of times of retransmissions for the service information, transmission power control information for the service information, signature information for the service information, reference signal information for the service information, and radio resource information for the service information (¶¶38-39).
As to claim 36, Cao teaches the base station of claim 22, wherein the processor is further configured to determine a periodic information-receiving window, wherein the transmitting unit is configured to transmit the response information in a first information-receiving window after the receiving unit receives the access information of the terminal (¶¶40-42, 91-93, 100, and 203; figures 2, 7-8, and 18).
As to claim 37, Cao teaches the base station of claim 22, wherein the access information further includes first scheduling information for the service information,
the first scheduling information includes at least one of modulation and coding information for the service information, information on the number of times of retransmissions for the service information, transmission power control information for the service information, signature information for the service information, reference signal information for the service information, and radio resource information for the service information (¶¶38-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of InterDigital “On Scheduling and HARQ for uplink low latency traffic” 3GPP R1-1708353 (hereinafter referred to as “InterDigital”). Note InterDigital was cited by the applicant in the IDS received 23 April 2022.
As to claim 30, Cao teaches the terminal of claim 29.
Although Cao teaches “The terminal of claim 29,” Cao does not explicitly disclose “the response information further includes modified scheduling information”.
However, InterDigital teaches the response information further includes modified scheduling information (§2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Cao by including “the response information further includes modified scheduling information” as taught by InterDigital because it provides Cao’s apparatus with the enhanced capability of semi-static resource (re-)configuration (InterDigital, §2).
As to claim 31, Cao teaches the terminal of claim 29.
Although Cao teaches “The terminal of claim 29,” Cao does not explicitly disclose “the response information further includes second scheduling information”.
However, InterDigital teaches the response information further includes second scheduling information (§2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Cao by including “the response information further includes second scheduling information” as taught by InterDigital because it provides Cao’s apparatus with the enhanced capability of semi-static resource (re-)configuration (InterDigital, §2).
As to claim 38, Cao teaches the base station of claim 37.
Although Cao teaches “The base station of claim 37,” Cao does not explicitly disclose “wherein the processor is further configured to generate modified scheduling information according to the first scheduling information, and wherein the response information further includes the modified scheduling information”.
However, InterDigital teaches wherein the processor is further configured to generate modified scheduling information according to the first scheduling information, and
wherein the response information further includes the modified scheduling information (§2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Cao by including “wherein the processor is further configured to generate modified scheduling information according to the first scheduling information, and wherein the response information further includes the modified scheduling information” as taught by InterDigital because it provides Cao’s apparatus with the enhanced capability of semi-static resource (re-)configuration (InterDigital, §2).
As to claim 39, Cao teaches the base station of claim 37.
Although Cao teaches “The base station of claim 37,” Cao does not explicitly disclose “wherein the processor is further configured to generate second scheduling information, and wherein the response information further includes the second scheduling information”.
However, InterDigital teaches wherein the processor is further configured to generate second scheduling information, and
wherein the response information further includes the second scheduling information (§2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Cao by including “wherein the processor is further configured to generate second scheduling information, and wherein the response information further includes the second scheduling information” as taught by InterDigital because it provides Cao’s apparatus with the enhanced capability of semi-static resource (re-)configuration (InterDigital, §2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469